Citation Nr: 1219839	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-46 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1942 to June 1949, and from September 1949 to November 1961.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Sioux Falls, South Dakota Regional Office (RO). 

The Veteran and his wife presented testimony at a Videoconference hearing chaired by the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA regulation, a TDIU may be assigned where the schedular rating is less than total and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2011).  In cases where a claimant is service-connected for multiple disabilities, at least one disability must be rated at 40 percent or higher with sufficient additional disabilities to bring the combined percentage to 70 percent or more.  Id.  

In this case, there is no question that the Veteran currently meets the schedular criteria for a TDIU.  The Veteran is service-connected for three disabilities: bilateral hearing loss, currently rated as 80 percent disabling; bilateral tinnitus, rated as 10 percent disabling, and residuals of a tonsillectomy, rated as noncompensably disabling.  (The Veteran's hearing loss was service connected effective from August 2003, when it was assigned a 20 percent disability evaluation.  It was then rated as 80 percent disabling from February 2009; reduced to 60 percent effective from November 2010, and increased to its current 80 percent evaluation from June 2011.)  

His claim for a TDIU has heretofore been denied on the basis that his hearing loss does not prevent him from securing or maintaining a substantially gainful occupation.  Though the Veteran has undergone numerous VA examinations over the course of his appeal, only two have opined on his employment outlook.  The Veteran underwent a VA examination in April 2010.  The examiner diagnosed the Veteran as suffering from severe bilateral sensorineural hearing loss.  She wrote, however, that many people with greater hearing losses than the Veteran's are able to be employed, and that discrimination on the basis of his disability would be prohibited.  She therefore concluded that the Veteran's bilateral hearing loss and tinnitus are less likely than not to prevent the Veteran from finding gainful employment.  In an almost identical opinion from an October 2011 VA aid and attendance examination, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus are less than likely to interfere with his ability to be gainfully employed.  She stated that though the Veteran's hearing loss causes problems in following conversations and hearing speech, people who are deaf or with severe hearing loss interact socially and are employed, and that discrimination against such individuals is prohibited by law.  

For two reasons, the Board finds these opinions to be deficient.  First, regardless of what prohibitions against discrimination may exist or what others who are similarly affected are able to do, the regulation for a TDIU is concerned with this Veteran in particular and his personal ability for employment.  Whether others are able to work with similar disabilities is not controlling.  

Second, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see also Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

In both letters to the RO and in their Video Conference testimony, the Veteran and his wife have described how the Veteran's hearing disabilities have affected his ability to be employed in his former occupation.  In a July 2009 letter, for instance, the Veteran's wife explained how his service-connected bilateral hearing loss prevents him from performing his former occupation as a mortician.  They reiterated these statements in their hearing.  Neither of the opinions regarding the Veteran's employability, however, mentioned the Veteran's previous occupation, education, or training in concluding that he is employable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's VA treatment records dated from January 2011 and thereafter should be obtained and associated with his claims file.

2.  The Veteran should then undergo a VA examination before an examiner with the appropriate expertise to determine whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.  The examiner should review the Veteran's claims file and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner should state whether the Veteran's service-connected disabilities (including bilateral hearing loss, tinnitus, and residuals of a tonsillectomy) both individually and as a whole render him unable to secure or follow a substantially gainful occupation.  In answering this question, the examiner should identify each impairment/symptom found as a result of the service-connected disabilities, and then state the occupational impact that each impairment/symptom has on the Veteran's ability to be employed.  The examiner should state the functions which would be difficult or impossible to do as a result of the associated service-connected symptom/impairment.  

In formulating this opinion, and if indicated, the examiner should also suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his particular education, training, and work history.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



